    Case 3:17-cv-03226-MAS-DEA Document 60-2 Filed 09/30/19 Page 1 of 5 PageID: 1929

                      ~upertor (!Court of 1Jletu j er~ep
     CHAMBERS OF                                                              OCEAN COUNTY COURT HOUSE
JUDGE MARLENE LYNCH FORD                                                            P.O. BOX 2191
   ASSIGNMENT JUDGE                                                             TOMS RIVER, NJ 08754-2191
                                                                                    732-929-2176




                                                             May 30, 2017



      Donna Jennings, Esq.
      Wilentz, Goldman & Spitzer, P.A.
      90 Woodbridge Center Drive
      P.O. Box 10
      Woodbridge, NJ 07095

      Robert Greene, Esq.
      Storzer & Associates, P.C.
      1025 Connecticut Ave, NW
      Suite 1000
      Washington, DC 20036

      Jean Cipriani, Esq.
      Gilmore & Monahan, P.C.
      10 Allen Street
      P.O. Box 1540
      Toms River, NJ 08754

      Sean Gertner, Esq.
      Gertner & Gertner
      740 Bennetts Mills Road
      Jackson, NJ 08527

      Re:    Oros Bais Yaakov High School v. The Zoning Board of Adjustment for the Township of
             Jackson; and the Township of Jackson
             Docket No. OCN-L-2981-14 PW

      Dear Counsel:

        Oros Bais Yaakov High School v. The Zoning Board of Adjustment for the Township of
                              Jackson; and the Township of Jackson
                                 Docket No. OCN-L-2981-14 PW




                                                  1
    Case 3:17-cv-03226-MAS-DEA Document 60-2 Filed 09/30/19 Page 2 of 5 PageID: 1930




             This is Plaintiffs motion to file an Amended Complaint to include Township of Jackson

      ("Township"), as a Party Defendant. The Order permitting a motion to amend the complaint to

      add additional parties to be filed within 45 days of the Order. This is Plaintiffs complaint in lieu

      of prerogative writs, challenging the action of the Zoning Board of Adjustment for the Township

      of Jackson's Resolution which denied Plaintiffs application for a use variance pursuant to N .J .S.A.

      40:55D-70d(l ).

                                                 Background

             Plaintiff operates a parochial girls' high school with administrative offices located at 1995

      Rutgers Boulevard, Lakewood, New Jersey.          Plaintiff is the contract purchaser of property

      ("Property") identified as Block 21401, Lot 6 on the current Tax Map of Jackson Township. The

      Property has been zoned as R-1 Residential Zone ("R-1 Zone") since 2010, pursuant to Jackson

      Township Ordinance No. 30-10. If the variance relief is approved, Plaintiff proposes to construct

      and cooperate a girls parochial school. Schools are not permitted uses in the R-1 Zone.

             Plaintiff applied for a use variance and other variance relief from the Zoning Board of

      Adjustment ("Zoning Board"). Plaintiff claims it is also the contract purchaser of an adjacent 7 .S-

      acre parcel located in the Neighborhood Commercial ("NC") Zone. Schools are permitted uses in

      the NC Zone. This site is owned by the same owner as the R-1 parcel, however, Plaintiff testified

      that the acreage of the Neighborhood Commercial Zone parcel was not necessary for the

      application and that the contract was for some other use. (ZBA Resolution pg. 9, ,r 7). Plaintiffs

      advised the Board that the subject property was selected as the potential school site because it was

      "much cheaper than an eight-acre site just up the road in Lakewood." (ZBA Resolution pg. 5, ,r 4).



;




                                                       2
Case 3:17-cv-03226-MAS-DEA Document 60-2 Filed 09/30/19 Page 3 of 5 PageID: 1931




         Plaintiffs application before the Zoning Board was denied on June 18, 2014, which denial

  was memorialized in Resolution on September 3, 2014. The Resolution stated that the Board

  "focused upon the four-part Sica balancing test" and set forth the Board's findings as follows:

         The Board noted that as Mr. Thomas testified, though one could look at special
         reasons such as the general notion of promoting public health, safety, morals, and
         general welfare, the Applicant failed to show that the granting of the variance would
         ensure that development would not conflict with the development and the general
         welfare of neighboring municipalities, the county, and state as a whole, nor would
         promote the establishment of appropriate population densities and concentrations
         that would contribute to the well-being of persons, neighbors, communities, and
         regions, and preservation of the environment. Thus, the Board found that the
         Applicant had not proved by a preponderance [sic] of the evidence presented, that
         the granting of the variance, even if it could impose reasonable conditions, would
         not substantially impair the intent and purpose of the zone plan and zoning
         ordinance. Thus, the Board believed that the use was intense for the neighborhood
         and itsw [sic] existing character and that water, septic, traffic safety and design
         concerns could not be mitigated so to alleviate those concerns. The Board further
         agreed that granting the application would encourage urban sprawl into a well-
         settled residential neighborhood such that it would substantially undermine the
         existing characteristics of the neighborhood and the zone plan.

         At the end, the Resolution set forth the Board's findings of fact and law for the denial of

  the application as follows:

          1. The Applicant is the contract purchaser of the subject property and has a
              proprietary interest in this application; and
         2.   The subject property is located at 38 Cross Street and is designated as Block
              21401, Lot 6 in the R-1 zone; and
         3.   The Applicant could not prove that the public interest at stake in this instance
              was of such import that was to require the Board to approve the application as
              submitted with the amendments proffered during testimony; and
         4.   Even if the Board accepted an argument that the school as proposed was
              inherently beneficial, the Applicant was unsuccessful in providing evidence to
              the Board supporting the granting of the use and other variance(s) requested;
         5.   There remained significant concern over the increase in effluent to be generated
              at the site as compared to that which would be generated by uses as of right that
              were more in line with the existing character of the neighborhood;
         6.   There remained significant concern over the actual traffic to be generated at the
              site, and the Board was not convinced that all the underlying assumptions upon
              which the Applicant's expert based his conclusions, could be reasonably
              enforced;



                                                   3
Case 3:17-cv-03226-MAS-DEA Document 60-2 Filed 09/30/19 Page 4 of 5 PageID: 1932




           7. There remained significant concern that the granting of the use variance would
              ultimately benefit Jackson Township, or for that matter Lakewood Township,
              the Board finding credence in the objector's planning testimony.

          On October 15, 2014, Plaintiff filed a complaint in lieu of prerogative writs challenging

  the Board's denial of their application alleging: (1) the Board's decision on the application was

  arbitrary, capricious and unreasonable; (2) the Board's decision to deny Plaintiffs request to

  develop a parochial school in the R-1 Zone but to permit development of secular schools in the R-

  1 Zone violated the Equal Terms Clause, 42 U.S.C.A. § 2000cc-(b)(l); (3) the Board's unequal

  treatment of Plaintiffs application also violated the "Nondiscrimination" provision of Religious

  Land Use and Institutionalized Persons Act of2000 (RLUIPA), 42 U.S.C.A. § 2000cc-(b)(2). By

  the Court Order dated February 12, 2015, Counts two and three of Plaintiffs complaint were

  bifurcated. Thus, the two remaining RLUIP A claims remain.

          Plaintiff now seeks to add the Township of Jackson as a Party Defendant. Plaintiff asserts

  it determined through discovery that the Township Ordinance illegally prohibited Plaintiffs

  religious land use in the R-1 Zone. Plaintiff states the Township's land use regulations afford

  differential treatment to religious schools compared to other nonreligious assembly and

  institutional uses in the NC Zone. Plaintiff asserts the Township is a necessary party to this

  litigation.

                                              Findings

  Amendments to Pleadings

          The New Jersey Court Rules encourage and provide a liberal policy for amendments to

  pleadings. Under Rule 4:9-1, a party may amend a pleading "by leave of court which shall be

  freely given in the interest of justice." Moreover, "Rule 4:9-1 requires that motions for leave to

  amend be granted liberally." Kernan v. One Washington Park Urban Renewal Assocs., 154 N.J.



                                                  4
Case 3:17-cv-03226-MAS-DEA Document 60-2 Filed 09/30/19 Page 5 of 5 PageID: 1933




  437. 456 (1998). Leave to amend is looked even more favorably upon where the parties to be

  joined "have been and will be involved with this litigation." Tomaszewski v. McKeon Ford, 240

  N.J. Super. 404, 411 (App. Div. 1990). "The broad power of amendment should be liberally

  exercised at any stage of the proceeding, including on remand after appeal, unless undue prejudice

  would result or unless the amendment would be futile." Pressler & Verniero, N.J. Court Rules,

  comment on R. 4:9-1 (2016). "Of course, the granting of a motion to file an amended complaint

  always rests in the court's sound discretion." Kernan, 154 N.J. at 457.

           Plaintiff should be allowed to amend its complaint to assert claims against the Township

  because the Plaintiffs complaint includes allegations that Township's land use regulations violate

  the provisions of RLUIP A.

           Defendant Township claims that as a matter of law, Defendants would inexcusably suffer

  undue prejudice, as the amendment as well as the underlying claim cause undue delay to the matter

  at hand. Though the Township was placed on notice of the lawsuit at its inception, the Township

  is a separate entity from the Zoning Board. Defendant claims that the Township had no reason to

  believe it would be made party to this suit, particularly over 24 months after its initial filing and

  over 14 months after the Court entered a determination on the first count of the initial filing.

           This Court makes no findings as to the merits of this claim against the Township, or

  whether the claims in total or in part are barred by the statute of limitations of the statutory ban.

           Given the policy permitting liberal amendment, the motion to amend is granted.




  MLF/jc



                                                    5
